This cause comes on to be heard upon a motion by the defendants in error to dismiss the appeal, upon the ground that the case-made and petition in error were not filed in the Supreme Court within six months after the judgment overruling the motion for a new trial in the district court was rendered. The record shows that the order overruling the motion for a new trial was entered on the 30th day of September, 1911, and that the case-made was filed in the Supreme Court on the 30th day of September, 1912. As the Session Laws of 1911, c. 18, p. 35, requiring appeals to be taken in six months, became effective on the 14th day of June, 1911, the petition in error and case-made should have been filed within six months after the date of the rendition of judgment overruling the motion for new trial. Rolater v. Strain, 31 Okla. 58, 119 P. 992.
The appeal is therefore dismissed.
All the Justices concur. *Page 208